Title: To George Washington from Barent Jacob, 3 December 1781
From: Jacob, Barent
To: Washington, George


                        

                            May it please Your ExcellencyLancaster December the 3d 1781
                        
                        Imploring your Excellency’s Pardon for the Freedom I take to trouble your Excellency with my Distresses,
                            being just informd that my Son in Law Levy Reuben a Citizen of Baltimore, and a poor Man on his Way to Philadelphia was
                            taken by our Ennemys and is a prisoner on Board the Jersey-Prison-Ship at New York since the Month of October, he left a
                            helpless and distressed Wife and Two Children at Baltimore—It is in Your Excellencys Power to relieve the Distressed, and
                            as your Feelings and Humanity for Mankind in general is too well known, I make no Doubt that your Excellency will
                            endeavour to have this poor Man relieved from his Captivity, and that the Lord may forever reward you for your Charity and
                            Continue his Blessings towards your Health and prosperity is the Prayer of Your Excellency’s most
                            obedient and very humble Servt
                        
                            Barent Jacob

                        
                    